         Case 7:20-cv-00276-KMK Document 15 Filed 05/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GARY SPARAGO,

                               Plaintiff,                   Case No. 20-CV-276 (KMK)
        v.
                                                         MOTION SCHEDULING ORDER
 BEAVER MOUNTAIN LOG HOMES, INC.,

                               Defendant.



KENNETH M. KARAS, District Judge:

        At the Conference held before the Court on May 11, 2020, the Court adopted the
following briefing schedule: Defendant shall file its Motion To Dismiss by no later than June 11,
2020. Plaintiff shall file a response by no later than July 11, 2020. Defendant shall file a reply
by no later than July 31, 2020.

       The Parties are reminded that there is a strict page limit of 25 pages. Any pending
deadlines found in the Federal Rules of Civil Procedure or in any applicable statute are hereby
stayed until the date the Motion is decided.

       If oral argument is requested, it may be scheduled by the Court. Please wait to hear from
the Court to schedule argument.

SO ORDERED.

DATED:         May 11, 2020
               White Plains, New York
                                                     ____________________________________
                                                     KENNETH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE
